DETAILED ACTION
Claims 1 and 4-8 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 12, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Chi on July 7, 2022.
The application has been amended as follows: 
1.  An inorganic solid-state electrochromic module 
a transparent substrate, and a first transparent conductive layer, a first transparent metal layer, a first transparent protective layer, an inorganic electrochromic layer, an inorganic ion conductive layer, an inorganic ion storage layer, a second transparent metal layer, a second transparent protective layer and a second transparent conductive layer, an encapsulating film and a transparent front plate formed on the transparent substrate in sequence; 
the top of the transparent substrate is fixedly connected to the bottom of the first transparent conductive layer, and the top of the first transparent conductive layer is fixedly connected to the bottom of the first transparent metal layer, the top of the first transparent metal layer is connected to the bottom of the first transparent protective layer, the top of the first transparent protective layer is fixedly connected to the bottom of the inorganic electrochromic layer, the top of the inorganic electrochromic layer is fixedly connected to the bottom of the inorganic ion conductive layer, the top of the inorganic ion conductive layer is fixedly connected to the bottom of the inorganic ion storage layer, the top of the inorganic ion storage layer is fixedly connected to the bottom of the second transparent metal layer, the top of the second transparent metal layer is fixedly connected to the bottom of the second transparent protective layer, the top of the second transparent protective layer is fixedly connected to the bottom of the second transparent conductive layer, the top of the second transparent conductive layer is fixedly connected to the bottom of the encapsulating film, and the top of the encapsulating film is fixedly connected to the bottom of the transparent front plate; 
wherein the transparent substrate is made of a transparent glass substrate or a transparent polymer flexible substrate, and both the first transparent conductive layer and the second transparent conductive layer are made of a boron-doped zinc oxide material;
wherein the first transparent metal layer and the second transparent metal layer are both formed of silver, aluminum or alloy thin films with a thickness of 1-10nm by a vacuum sputtering method to form transparent metal layers; and the first transparent protective layer and the second transparent protective layer are both formed of titanium thin films with a thickness of 1-10nm by the vacuum sputtering method to form transparent protective layers.  
3. Cancelled.
8.  A method for preparing an inorganic solid-state electrochromic module 
S1, providing a transparent glass substrate with a thickness of 2mm as a substrate, providing a boron-doped zinc oxide target material as a film material, coating the first transparent conductive layer by a vacuum sputtering coating method; wherein the relatively low-cost zinc-containing transparent conductive film is used as main material, and the thickness of the zinc-containing transparent conductive film is about 80-100nm; 
S2, providing a metal silver target material, coating a first transparent metal layer with a film thickness of 7-10nm on the first transparent conductive layer by the vacuum sputtering coating method to form a transparent metal layer; 
S3, providing a titanium metal target material, coating a titanium thin film with a film thickness of 5-8nm on the first transparent metal layer by the vacuum sputtering coating method to protect the first transparent metal layer from oxidation or vulcanization to form a transparent protective layer.

Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the inorganic solid-state electrochromic module as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an inorganic solid-state electrochromic module specifically including, as the distinguishing features in combination with the other limitations, in this order: a transparent substrate fixedly connected to a first transparent conductive layer fixedly connected to a first transparent metal layer fixedly connected to a first transparent protective layer fixedly connected to an inorganic electrochromic layer fixedly connected to an inorganic ion conductive layer fixedly connected to an inorganic ion storage layer fixedly connected to a second transparent metal layer fixedly connected to a second transparent protective layer fixedly connected to a second transparent conductive layer fixedly connected to an encapsulating film fixedly connected to a transparent front plate; wherein the transparent substrate is glass or a flexible polymer, both the first and second transparent conductive layers are made of a boron-doped zinc oxide material, both the first and second transparent metal layers are formed of silver, aluminum or alloy thin films with a thickness of 1-10nm,  and both the first and second transparent protective layers are formed of titanium thin films with a thickness of 1-10nm.

Examiner’s Comments
The examiner’s amendment was required to avoid possible claim rejections under 112(b), in view of prior art, and to otherwise place in condition for allowance.  See co-filed interview summary.   
Regarding the nearest art of record, Zhang, in light of applicants’ remarks of June 20, 2022 pages 5-6 and the affidavit of April 12, 2022, the examiner agrees that Zhang is disqualified as prior art under 35 USC 102(b).  The claim rejections in view of Zhang have been obviated. 
Regarding the next nearest art of record, Morin, applicant's arguments filed June 20, 2022 have been fully considered.  The examiner agrees that Morin’s transparent conductive layers are not made of a boron-doped zinc oxide material, as required by claim 1.  However, boron-doped zinc oxide is a well-known transparent conductor, as evidenced Jeong US Patent Application Publication 2015/0140727 paragraph [0016].  This would have been a simple substitution of one known element for another to obtain predictable results.  However, Morin at least fails to disclose or teach the first and second transparent protective layers both being titanium thin films with a thickness of 1-10nm.

Drawings
The drawings were received on June 20, 2022.  These drawings are acceptable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong US Patent Application Publication 2015/0140727; in evidence of transparent conductive materials that are well known to one skilled in the art, as noted above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                    July 7, 2022